DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement dated 09/01/2022 from office, applicant elected without traverse to prosecute Invention II, claims 10-23 on 09/19/2022, and in response to the election of species requirement dated 09/01/2022 from office, applicant elected without traverse to prosecute Species III, Figures 12-26 on 09/19/2022.
Applicant requested that remaining claims 1-9 and 24-29 be cancelled as being directed to a non-elected species.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Claims 1-9 and 24-29 are cancelled.   Authorization for this examiner’s amendment was given in an interview with attorney of record Russell Dunlap on 10/17/2022. 
Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13 in lines 5-6 reads: “and the gripping edge and extends at least along the upper hook portion”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " brace pipe attachment mechanism” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 10-13, 15-18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schickling (US 20190137009, hereinafter referred to as “Schickling”).
Regarding claim 10, Schickling discloses a brace pipe attachment assembly (Fig. 1, seismic clamp 10) comprising: a pipe hanger (Figs 1 and 2,  pipe holder 12) configured to cradle piping thereon (Fig. 2, 12 for holding utility pipe UP), the pipe hanger (12) defining a hanger mount (Figs 1 and 2,  an ear 22), the hanger mount (22)  defining a mount fastener hole ([0043] lines 14-16: fastener 18 extends through aligned openings extending through the ear 22, see Fig. 1); a brace pipe attachment device defining a hook (Figs 1 and 2,  fitting 16 has arm 32 with hook structure with bearing surface 38 and opening 34), the hook (32) defining a base portion (Fig. 1, portion of arm 32 above label for 34 and second ear 28) and a brace pipe channel (Fig. 1, opening 34), the base portion mounted on the hanger mount (referring to Fig. 2, upon using a smaller diameter utility pipe UP alongside a shorter fastener 18, the base portion (horizontal portion/second ear 28) can be directly mounted on the hanger mount (ear 22)) and defining a base fastener hole (Figs 1 and 2,  hole through ear 28); and a fastener (Figs 1 and 2, fastener 18) extending through the each of the mount fastener hole and the base fastener hole and extending into the brace pipe channel (Figs 1 and 2, fastener 18 extending through hole for ear 22 and hole for ear 28, and extending into opening 34; [0043] lines 14-16: fastener 18 extends through aligned openings extending through the ear 22). 
Regarding claim 11, Schickling discloses wherein the hook defines an open hook side allowing lateral access to the brace pipe channel (Fig. 1, arms 32 with hook structure provide lateral access to opening 34). 

Regarding claim 12, Schickling discloses wherein an inner surface of the hook defines the brace pipe channel (Fig. 1, arms 32 with hook structure has inner surface defining opening 34), and wherein the inner surface further defines a gripping edge at least partially encircling the brace pipe channel (Fig. 1, bearing surface 38 partially encircling opening 34). 

Regarding claim 13, Schickling discloses wherein: the hook defines a rear hook portion extending from the base portion opposite the open hook side (Fig. 1, portion of arm 32 below 38); the hook defines an upper hook portion extending from the rear hook portion distal to the base portion (Fig. 1, end horizontal flat portion of arm 32); and the gripping edge (38) and extends at least along the upper hook portion (Fig. 1, 38 extend along end horizontal flat portion of arm 32).  

Regarding claim 15, Schickling discloses wherein the base fastener hole is threaded (Figs 1 and 2,  hole through ear 28 is threaded to match the threads of fastener 18) and the fastener (18) defines a threaded shaft rotationally engaged with the base fastener hole (Figs 1 and 2, threaded shaft is rotationally engaged with hole through ear 28), the fastener configured to be selectively tightened to further advance the fastener into the brace pipe channel ([0045]). 

Regarding claim 16, Schickling discloses wherein: the brace pipe channel is configured to receive a brace pipe therethrough (Fig. 1, opening 34 configured to received brace pipe RR); and an end portion of the fastener oriented within the brace pipe channel defines a pointed end configured to bite into the brace pipe when the fastener is tightened (Fig. 13, fastener shown appeared to have a pointed end, thus the fastener 18 of Figs 1 and 2 can be similarly structured, with pointed end to bite into brace pipe RR). 

Regarding claim 17, Schickling discloses wherein: 27Attorney Docket #: 190147-1480 the pipe hanger (12) defines a second hanger mount opposite the hanger mount (Figs 1 and 2, two sets of opposite ears 22), the second hanger mount (respective ear 22) defining a second mount fastener hole (same hole as first ear 22 for allowing fastener 18 to pass through); the brace pipe attachment mechanism (10) further comprises a second brace pipe attachment device (Figs 1 and 2,  fitting 16 has a second arm 32 with hook structure with bearing surface 38 and opening 34) defining a second base portion (Fig. 1, portion of second arm 32 above label for 34 and another second ear 28) and a second brace pipe channel (Fig. 1, another opening 34), the second base portion (portion of second arm 32 and another second ear 28) mounted on the second hanger mount (referring to Fig. 2, upon using a smaller diameter utility pipe UP alongside a shorter fastener 18, the second base portion (horizontal portion/another second ear 28) can be directly mounted on the second hanger mount (another ear 22)) and defining a second base fastener hole (Figs 1 and 2,  hole through another second ear 28); and a second fastener (Figs 1 and 2, another fastener 18) extends through the each of the second mount fastener hole and the second base fastener hole and extends into the second brace pipe channel (Figs 1 and 2, another fastener 18 extending through hole for another ear 22 and hole for another second ear 28, and extending into opening 34; [0043] lines 14-16: another fastener 18 extends through aligned openings extending through the another ear 22). 
Regarding claim 18, Schickling discloses wherein the second brace pipe attachment device defines a closed loop structure fully encircling the second brace pipe channel (alternative embodiments in Figs 3-11, second brace pipe attachment device / arm defines a closed loop structure fully encircling pipe RR). 
Regarding claim 20, Schickling discloses wherein an inner surface of the second brace pipe attachment device defines the second brace pipe channel (Fig. 1, another arm 32 with hook structure has inner surface defining another opening 34), and wherein the inner surface further defines a gripping edge at least partially encircling the second brace pipe channel (Fig. 1, another bearing surface 38 partially encircling another opening 34).  

Regarding claim 21, Schickling discloses wherein the pipe hanger defines a substantially U-shaped hanger strap (Figs 1 and 2, central portion 20 is U-shaped), and the hanger mount (Figs 1 and 2, ear 22) extends from a first end of the substantially U-shaped hanger strap (Fig. 2, ears 22 extend from ends of central portion 20).  

Regarding claim 22, Schickling discloses further comprising a capturing feature configured to prevent the brace pipe attachment device from rotating relative to the pipe hanger (Figs 1 and 2, saddle 26 / capturing feature, prevents arms 32 from rotating relative to pipe hanger 12). 

Regarding claim 23, Schickling discloses wherein the capturing device (saddle 26) comprises a curved portion defined on an upper mount surface of the hanger mount (Fig. 2, saddle 26 is curved defined above arms 32), and wherein a 28Attorney Docket #: 190147-1480 lower engagement surface of the base portion is contoured to substantially match a contour of the curved portion (Fig. 1, lower engagement surface at end edge of portion of arm 32 above label for 34 and second ear 28 has a matching contour with curved bottom part of saddle 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  , Schickling (US 20190137009, hereinafter referred to as “Schickling”) in view of Schmidt (CA 2739082, hereinafter referred to as “Schmidt”). 
Regarding claim 14, Schickling discloses wherein: the hook further defines a first lateral end and a second lateral end opposite the first lateral end; the brace pipe channel extends from the first lateral end to the second lateral end (Fig. 1, outer and inner side surfaces of portion of arm 32 above label for 34 can be lateral ends, which are opposite one another, opening 34 extends through both lateral ends);

However, Schickling fails to disclose the inner surface defines a first tapered portion and a second tapered portion meeting the first tapered portion to define the gripping edge; the first tapered portion tapers radially inward from the first lateral end towards the second lateral end; and the second tapered portion tapers radially inward from the second lateral end towards the first lateral end.  

However, Schmidt teaches the inner surface (Figs 1, 2 and 6, surface 13) defines a first tapered portion (Figs 1, 2, 6, each axially extending rib 19 has two tapered sides) and a second tapered portion (Figs 1, 2, 6, each axially extending rib 20 has two tapered sides) meeting the first tapered portion (20 disposed directly next to 19) to define the gripping edge (Fig. 6, ends of 19 and 20 form gripping edge for pipe P); the first tapered portion tapers radially inward from the first lateral end towards the second lateral end (Fig. 6, tapered sides of axially extending ribs 19 are tapered radially inward from side to side); and the second tapered portion tapers radially inward from the second lateral end towards the first lateral end (Fig. 6, tapered sides of axially extending ribs 20 are tapered radially inward from side to side).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickling by Schmidt based on the following rationale: Schmidt teaches extending ribs 19, 20, which can reduce the contact surface between the clamped pipe and the pipe clamp hook, allowing the pipe to be more easily rotated or removed.  In addition, Schmidt express teaches that the extending ribs provide the benefit for ease for crading different size P when the clamp is snap-fitted onto the pipe as shown in Fig. 6 as discussed in in specification in page 4, lines 17-21 in Schmidt. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schickling (US 20190137009, hereinafter referred to as “Schickling”) in view of Osborn (US 20110017880, hereinafter referred to as “Osborn”). 
Regarding claim 19, Schickling discloses wherein: the second brace pipe attachment device defines a second hook partially encircling the second brace pipe channel (Fig. 1, another hook of another arm 32 has second bearing surface 38 partially encircling the second opening 34); 
However, Schickling fails to disclose the hook faces in a first direction; and the second hook faces in a second direction opposite the first direction. 
However, Osborn teaches the hook faces in a first direction; and the second hook faces in a second direction opposite the first direction ([0013] lines 5-6: open sides of the two hooks can be oriented …. In opposite directions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickling by Osborn based on the rationale as taught in [0072] lines 1-5 of Osborn, which describes that the hooks 42/44 are both detachable and rotatable, so as to allow flat loose storage as well as ease of mounting of sway brace pipe 12, which are improvements over hooks/arms of Schickling, which are neither detachable from second ears 28, nor rotatable, since both hooks/arms are fixed in orientation, being perpendicular to extending direction of brace pipe RR. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stewart (US 20220010892 A1) discloses a pipe hanger assembly with multiple hooks arranged in opposite directions attached to brace pipe.
Heath (US 20140191091A1) discloses a pipe brace assembly including a closed loop main body secured to a brace pipe.  Heath (US 20130020447) discloses a beam clamp with a hook structure. Kirschner (US 8070113B1) discloses a sway pipe brace with mounting fixtures of a closed loop block body. Kirschner (US 7523895B1) discloses a sway brace and a method for securing a pipe.  Watthanasintham (US 7294789B1) discloses a retainer with clips having tapered edges. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632